DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 9-13 are objected to because of the following informalities:
Claims 9-13 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. The apparatus claims 9-13 fail the “Infringement Test” for dependent claims (See MPEP § 608.01(n)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for implementing” in claims 9-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crary (Patent/Publication Number 2013/0000760). 
	Regarding claims 1, and 9-10, Crary discloses a method for maintaining a filtration device (72) of a system (10, 12) for extracting a liquid (30) from a tank (18, 24) of a motor vehicle (e.g. See Paragraphs [0015-0017]), said extraction system comprising a reversible pump (40, 42) and a filtration device (72, 92), said reversible pump including a first port (84) connected to the tank by means of the filtration device (72) and a suction pipe (50) (e.g. See Paragraphs [0019-0020]), and a second port (86) connected to an injection device (16) by means of a discharge pipe (52) (e.g. See Paragraphs [0019-0020 and 0061-0065]), said extraction system further comprising a return pipe (56) connected to the discharge pipe by a first end (62) of the return pipe and connected to the tank by a second end (88) of the return pipe (e.g. See Paragraphs [0071] A relief valve 64 may also be provided in fluid communication with the inlet side 94 of the fluid filter 72. The illustrated relief valve 64 is operable to allow liquid to flow out of the circulation line 54 and into the tank volume 24 and/or to prevent damage to the fluid filter 72 when the excess volumetric flow is too great for the fluid filter 72 to accommodate all of the excess flow (e.g., when filter components are blocked by frozen material). …. [0072] The purge line 56 is fluidly connected to the pump inlet 84 and is configured to return liquid 30 from other parts of the SCR system 10 back into the tank volume 24 during a purge cycle. In the illustrated embodiment, the purge line 56 connects the inlet line 50 to the filter 72 to perform this function. In particular, one end of the purge line 56 is connected to the inlet line 50 between the pump inlet 84 and the inlet check valve 60. The other end of the purge line 56 is connected to the inlet side 94 of the filter 72, in this embodiment. This arrangement can provide additional fluid filtration during the purge cycle, as will be described further. ), said method comprising the following steps, performed by a control unit (70) of the extraction system: a) detecting (58, 68) the choking of the filtration device (e.g. frozen condition, fluid level … ) on the basis of at least one risk criterion linked to the operation of the extraction system (e.g. See Paragraph [0052] It will be appreciated that in an exemplary embodiment, only one parameter-based criterion may be employed, and thus, the module 20 may comprise a single sensor 68, or multiple sensors of the same type (e.g., multiple temperature sensors, multiple fluid level sensors, etc.). Alternatively, in another embodiment wherein multiple parameter-based criteria are used in conjunction with each other, the fluid module 20 may include one or more sensors 68 corresponding to each parameter being evaluated (e.g., one sensor to detect temperature, another sensor to detect liquid level, etc.); b) identifying (302) a context favorable to the cleaning of the filtration device on the basis of at least one application criterion linked to the state of the liquid in the tank (e.g. See Paragraphs [0063-0075]); and c) closing the injection device (16) and generating (70), by means of the reversible pump (e.g. See Paragraphs [0020]), for a given time, a reverse stream of liquid going from the tank starting from the return pipe to the tank via the suction pipe, through the filtration device, in the direction from the return pipe towards the suction pipe (e.g. See Paragraphs [0070] A circulation valve 62 may be provided in the circulation line 54 and may be operable to allow flow through the circulation line 54 to the fluid filter 72, such as during the distribution cycle or forward operation of the fluid pump 42. The circulation valve 62 may also be operable to prevent backflow through the circulation line 54 and the fluid filter 72, such as during the purge cycle or reverse operation of the fluid pump 42. The illustrated circulation valve 62 is a check valve that allows liquid fluid flow in only one direction, away from the fluid pump 42 and toward the fluid filter 72. The valve 62 may have a relatively low pressure set point so to allow the substantial free flow of liquid from the pump 42 to the filter 72. …) (e.g. See Paragraphs [0063-0075]).
	Regarding claim 4, Crary further discloses that during step b), each application criterion linked to the state of the liquid in the tank corresponds to the meeting of at least one given condition of the following conditions: the tank contains a quantity of liquid greater than a given threshold value (e.g. See Paragraphs [0034, 0047-0049]); the vehicle is stationary; a value associated with a given quality criterion of the liquid is greater than a given threshold value (e.g. See Paragraphs [0022-0023, 0071, 0076]); and the time elapsed between two given driving cycles of the vehicle is greater than a given threshold value (e.g. See Paragraphs [0019-0020, 0053-0056]).
	Regarding claim 5, Crary further discloses that during step b), a given weight is associated respectively with each application criterion, and in which a context favorable to the cleaning of the filtration device is detected on the basis of the application criteria weighted by the weights associated respectively with each application criterion (e.g. See Paragraphs [0035-0036, 0043-0049]).
	Regarding claim 6, Crary further discloses that during step c), the generation of the reverse stream of liquid going from the tank to the tank, in the direction from the return pipe towards the suction pipe (e.g. See Paragraph [0020] The fluid pump 42 draws liquid 30 from the tank volume 24 into a pump inlet 84 and discharges the liquid from a pump outlet 86. The fluid pump 42 may be capable of forward and reverse operation, where liquid 30 is discharged from the pump outlet 86 during forward operation and from the pump inlet 84 during reverse operation. The fluid pump 42 may be a positive displacement pump such as a gear pump, a gerotor pump, an impeller-type pump, or any other pump that causes fluid to flow into an inlet and out of an outlet. In one embodiment, the pump 42 is a gerotor pump and is capable of reversing the direction of fluid flow therethrough when an internal gear is turned in a reverse direction.), is stopped when at least one of the following conditions is met: the reverse stream is generated for a time greater than a given threshold value (e.g. See Paragraphs [0041, 0070-0076]); the pressure measured (58) in the pressure pipe by a pressure sensor drops by a value greater than a given threshold value in a given time interval (e.g. See Paragraphs [0029-0033, 0041]); and the pressure measured (58) in the pressure pipe by a pressure sensor drops is greater than a given threshold value for a given time (e.g. See Paragraphs [0029-0033, 0041]).
	Regarding claim 7, Crary further discloses that following the performance of step c), a second performance of step a) and, if the choking of the filtration device is detected, the storing in a memory of an item of information associated with the deterioration of the filtration device and/or the issuing of a warning, by means of a human-machine interface of the vehicle, indicating the deterioration of the filtration device (e.g. See Paragraphs [0035-0044, 0059]).

	Regarding claim 8, Crary further discloses that the number of iterations and/or the frequency of the iterations of the method are stored in a memory and in which, on the basis of said number of iterations and said iteration frequency, an item of information associated with the need to replace the filtration device is stored in a memory and/or a warning is issued, by means of a human-machine interface of the vehicle, indicating the need to replace the filtration device (e.g. See Paragraphs [0035-0044, 0059]).
	Regarding claim 11, Crary further discloses said extraction system being suitable for extracting liquid additive from a dedicated tank of a motor vehicle and injecting said liquid additive into an exhaust gas treatment system of said motor vehicle (e.g. See Paragraphs [0015-0020]).
	Regarding claim 12, Crary further discloses a second filtration device (74) situated between the first and second ends of the return pipe (e.g. See Paragraphs [0019 and 0067-0072]).
	Regarding claim 13, Crary further discloses in which the second end of the return pipe is situated in the tank at a given height suitable for avoiding the intake of particles settled at the bottom of the tank or particles suspended on the surface of the liquid contained in the tank (e.g. See Paragraphs [0019-0020 and 0069-0072]).

Allowable Subject Matter
Claims 2-3, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Lorenz et al. (Pat./Pub. No. US 2019/0277175), Maguin et al. (Pat./Pub. No. US 2016/0010526), Dea et al. (Pat./Pub. No. US 2015/0260069), Nakao et al. (Pat./Pub. No. US 2017/0321582), Tsuchiya et al. (Pat./Pub. No. US 2016/0348555), and Bauer et al. (Pat./Pub. No. US 2011/0047972), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        November 03, 2022